*617The opinion of the court was delivered by
Horton, C. J.:
The findings of the trial court show that the defendant in error, the plaintiff below, obtained actual possession of the personal property in controversy prior to-May 1, 1875, and continued in such possession until February 28, 1878, more than two years. This possession, by the testimony, was under claim of ownership, without the authority of the owner, and inconsistent with his rights. If the sale of the property on January 6, 1875, to defendant in error by the sheriff, was valid, which can scarcely be claimed,, he then became the lawful owner of it; but if, as contended by counsel for plaintiff, the sale was void on the ground that the judgment was a nullity for want of service, the taking of the possession under the void sale caused the statute to commence to run at once.
The defendant in error therefore having had undisputed. possession of the property for more than two years prior to February 28, 1878, is clearly protected by the statute of limitationsv (Civil Code, §18.)
The judgment of the district court will be affirmed.
All the Justices concurring.